Citation Nr: 1101528	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for chronic joint pain, left 
hand, and bilateral lower extremities, due to gouty arthropathy, 
currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from November 1988 to 
October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the North 
Little Rock, Arkansas, Department of Veterans' Affairs (VA) 
Regional Office (RO) which denied an increased rating for chronic 
joint pain, left hand, and bilateral lower extremities due to 
gouty arthropathy.  

The issues of entitlement to a temporary total rating for 
knee surgery and service connection for hypertension being 
referred have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran has not stated, nor does the record show, that his 
service-connected disabilities affect his ability to obtain or 
maintain substantially gainful employment.  He stated during an 
October 2007 VA examination, that he was employed by a utility 
company.  Therefore, the issue of a TDIU is not specifically 
before the Board and the Rice case is not for application.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

VA has a duty to assist a veteran in the development of a claim. 
This duty includes assisting a veteran in the procurement of 
service treatment records, pertinent medical records and 
providing an examination when necessary. 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

Here, in a statement received in June 2008, the Veteran reported 
that he had recently undergone right knee surgery in April 2008 
at the Little Rock VA Medical Center (VAMC).  The record shows 
that his service-connected gouty arthropathy has been found to 
affect his right knee.  The Board notes that the most recent VA 
treatment records associated with the claims file are dated in 
July 2006.  Thus, inasmuch as VA is on notice of the existence of 
additional records related to right knee surgery as well as the 
potential of there being regular VA outpatient treatment records 
subsequent to July 2006, records from any such treatment should 
be obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Additionally, the fact that the Veteran underwent right knee 
surgery in April 2008 raises the implied question as to whether 
there was a change in the Veteran's right knee since his last VA 
examination, which was in October 2007.  Specifically, the 
Veteran's service-connected gouty arthropathy has been evaluated 
under Diagnostic Code 5017.  Under that diagnostic code, the 
criteria for Diagnostic Code 5002, rheumatoid arthritis, are 
used.  Diagnostic Code 5002 assigns various ratings based on 
whether rheumatoid arthritis is an active process or it is 
manifested by chronic residuals.  For chronic residuals, 
Diagnostic Code 5002 provides that residuals, such as limitation 
of motion or ankylosis, favorable or unfavorable, are to be rated 
under the appropriate diagnostic codes for the specific joints 
involved.  

Where the evidence of record does not reflect the current state 
of a veteran's disability, a VA examination must be conducted. 38 
C.F.R. § 3.327(a) (2010); see Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the 
opportunity to identify names of all VA and 
non-VA health care providers or submit any 
additional pertinent evidence in support of 
his claim.  Obtain the current VA treatment 
records from the VA Medical Center in Little 
Rock, Arkansas.  If these records are 
unavailable, document this in the claims 
file.

2.	Then, the Veteran should be afforded a VA 
examination to determine the current degree 
of severity of his gouty arthropathy.  The 
claims folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Te examiner should state which joints are 
affected by the gouty arthropathy, including, 
but not limited to the knees, ankles, feet, 
and left hand.  In so doing, the examiner 
should not exclude any particular joint 
simply because there are no current objective 
manifestations noted on examination, if there 
is evidence of prior involvement.  Once all 
the joints affected have been identified, the 
range of motion of each affected joint should 
be measured, and the examiner should comment 
as to whether the limitation of motion, if 
any, for a specific joint involved, is 
accompanied by objective evidence of painful 
motion, muscle spasm, edema, heat or redness, 
for example.  Additionally, the examiner 
should address whether there is additional 
functional limitation due to factors such as 
pain, weakness, fatigability, and 
incoordination.  The examiner is invited to 
review, in particular, the October 2007 VA 
examination report which listed the affected 
joints of the knees, ankles, feet, and left 
hand.  
The examiner must also evaluate the Veteran's 
gouty arthropathy as an active process to 
determine if, at any time since the last 
examination, it has been in an active 
process, and if so, whether it has been 
accompanied by constitutional manifestations 
associated with active joint involvement that 
is totally incapacitating.

3.  The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


